Citation Nr: 1001660	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  96-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disability, claimed on a direct basis and as secondary 
to service connected chronic lumbar strain.

2.  Entitlement to service connection for a chronic cervical 
spine disability, claimed on a direct basis and as secondary 
to service connected chronic lumbar strain.

3.  Entitlement to service connection for a chronic left hip 
disability, claimed on a direct basis and as secondary to 
service connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from September 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and May 2001 rating 
decisions by the Montgomery, Alabama, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  

By way of the July 1999 decision, the RO denied service 
connection for bilateral knee and left hip disabilities.  The 
veteran offered testimony on these issues before one of the 
undersigned Veterans Law Judges in a May 2000 hearing held at 
the RO.  A transcript of that hearing is associated with the 
claims file.  In March 2001, the Board remanded the issues to 
the RO for further development.

By way of the May 2001 decision, the RO denied service 
connection for a cervical spine disability.  

In August 2007, the veteran again testified before one of the 
undersigned Veterans Law Judges at a personal hearing held at 
the RO.  His wife also testified.  The claims file contains a 
transcript of that hearing.

The matter came before the Board again in March 2008.  At 
that time, the Board denied two claims on appeal pertaining 
to evaluations assigned for the veteran's service connected 
lumbar spine disability; these issues are not addressed 
further herein.  The Board also remanded for additional 
development three issues dealing with claims for service 
connection for disabilities involving the knees, the left hip 
and the cervical spine.  Additionally, the Board remanded an 
appeal involving the evaluation of disability due to 
hypertension.

Most recently, in December 2008, the Board issued a decision 
denying an increased evaluation with respect to hypertension; 
that issue is now resolved fully, and is not considered 
herein.  The remaining issues, as listed above, were remanded 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for adequate compliance with parts of the 
March 2006 remand instructions.  The issues have now been 
returned to the Board for further appellate consideration.

The Board notes that during the pendency of the Veteran's 
appeal, the rating criteria for evaluation of spine 
disabilities were twice amended, in September 2002 and again 
in September 2003.  Under the current criteria, in addition 
to evaluating orthopedic manifestations, separate compensable 
evaluations are permissible for neurological manifestations 
of spine disabilities.  Entitlement to a separate evaluation 
for neurological symptomatology related to the back disorder 
(under the amended criteria) was considered in the March 2008 
Board decision, and denied on the basis that such symptoms 
were not present.  At that time, the objective medical 
evidence of record did not corroborate the Veteran's 
subjective complaints.  

Evidence associated with the file since that March 2008 
decision, however, includes findings related to current, more 
recent radicular complaints.  The Board finds that the 
Veteran's continued complaints of worsening of radicular 
problems, in conjunction with records such as the October 
2008 VA outpatient treatment record documenting the 
impression of left L3-L4 radiculopathy of mild severity, may 
very well constitute a claim for increased evaluation for the 
low back disorder under 38 C.F.R. § 3.157.  This matter is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  A bilateral knee disability was not first manifested 
while the Veteran was on active duty service or during his 
first post-service year; the preponderance of the evidence is 
against a finding that any currently diagnosed knee 
disability is related to active duty service or to any 
service connected condition.

2.  A cervical spine disability was not first manifested 
while the Veteran was on active duty service or during his 
first post-service year; the preponderance of the evidence is 
against a finding that any currently diagnosed cervical spine 
disability is related to active duty service or to any 
service connected condition.

3.  There is no competent evidence of a currently diagnosed 
left hip disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).

3.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, the Veteran was provided legally adequate notice with 
respect to his claims of service connection in August 2002, 
March 2005, and March 2006 correspondence.  The August 2002 
letter addressed the claims of service connection for hip and 
knee disabilities, while the March 2005 letter was directed 
at the cervical spine disability.  The letters informed the 
Veteran of the elements of service connection on direct and 
secondary bases, described the evidence and information 
needed to substantiate the claims, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  While these letters did 
not address VA policies and practices with respect to 
assignment of effective dates or disability evaluations, a 
March 2006 letter corrected the omission.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that any 
error with respect to notice under Dingess, id., is harmless 
because service connection is denied below, and hence no 
effective date or disability evaluation shall be assigned.  
The Board finds that the claims may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the Veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  The Veteran has clearly 
indicated his actual knowledge of the applicable laws and 
regulations governing service connection in his submissions 
of evidence and argument.  While the appellant did not 
receive full notice prior to the initial decisions on his 
claims, after pertinent notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and those claims were then 
readjudicated in several supplemental statements of the case, 
thereby correcting the prior defect.

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained all available service treatment records.  Social 
Security Administration records are associated with the 
claims file, as are VA inpatient and outpatient records from 
1995 to 2004.  The Veteran has been afforded several VA 
examinations during the pendency of the appeal, and relevant 
medical opinions have been requested and obtained.  The 
Veteran has had the opportunity to testify at two hearings 
before a Veterans Law Judge, and has also presented testimony 
to hearing officers at the RO.  Transcripts of these hearings 
are of record.  The Veteran has submitted, or VA has obtained 
on his behalf, all relevant private medical records he has 
identified.  

The Board does note that it has proven impossible to obtain 
an opinion from Dr. R at the VA medical center (VAMC) in 
Tuskegee, as he is no longer employed there.  The letter of 
the March and December 2008 remands, requiring the AMC to 
contact him and obtain a medical opinion, could therefore not 
be complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  
The VAMC instead provided a medical opinion from a different 
doctor.  The Board finds that as a VA medical opinion has 
been obtained, the remand directive has been substantially 
complied with and, further, all reasonable steps to complete 
the required development have been taken.  No further 
development, to include a remand, is required.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service if they become manifest to a degree of ten percent 
or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is a listed presumptive condition; the 
applicable presumptive period is one year.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), the Court held that the term "disability" as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Bilateral Knee Disability

The Veteran has offered two different theories of 
entitlement.  First, he alleges that his knees were injured 
during service when he was struck by a vehicle.  Second, he 
alleges that his knee disability was secondarily caused by 
his service-connected low back disability. 

A review of service treatment records reveals that upon 
enlistment in service, the sole noted defect was first degree 
pes planus.  There was no complaint or finding related to the 
knees at the August 1988 enlistment examination.  In 
September 1988, the Veteran was treated for complaints of low 
back pain after "being struck by a motor vehicle."  He 
reported that he had lost consciousness for a few minutes, 
but he denied any symptom other than low back pain.  Physical 
examination showed tenderness to palpation in the "upper 
thoracic region and over L4, L5 spinus processors."  
Examination was otherwise normal.  The Veteran was diagnosed 
with an acute low back strain, and was released to light duty 
after three days.  There is no indication of knee injury in 
the contemporaneous records.  In June 1991, the Veteran 
complained of right knee pain after landing on the joint 
playing volleyball.  He described a giving out sensation in 
the knee.  Examination revealed no deformity, crepitus, 
inflammation, or loss of motion.  There was marked tenderness 
on palpation of the back of the knee.  A possible hamstring 
strain was diagnosed, and NSAIDS, ice, and stretching were 
prescribed.  No disability or injury of the knee itself was 
identified.  The Veteran sought no additional treatment in 
connection with this injury.  At the April 1992 examination 
for separation, the Veteran reported no complaints related to 
the knees, either currently or by history.  Similarly, the 
examining doctor made no findings indicating the existence of 
any such problems or disabilities.

Subsequent to service, private and VA treatment records 
reveal ongoing complaints of and treatment for low back pain, 
to include complaints related to the legs and knees.  No 
records have been identified prior to March 1994, from any 
source.  Beginning in July 1998, the veteran began reporting 
pain and weakness of his legs, particularly on the right.  
Dr. R, the treating VA physician cited by the Veteran as 
stating that the low back had caused his knee disabilities, 
reported in October 2000 that x-rays showed no active disease 
of the knees, though crepitation was noted.  Dr. PG, a 
private physical therapist, treated the Veteran in August 
2000 for what he diagnosed as patellofemoral pain syndrome.  
Braces were prescribed.  In an April 2001 record, VA Dr. R 
indicated that the veteran was seen with subjective 
complaints of pain in his back and pain in the right knee 
radiating down from the low back to the knee.  In August 
2001, a VA examiner also diagnosed patellofemoral pain 
syndrome.  In February 1999, and most recently in April 2008, 
VA doctors have stated that there is no disability of the 
knees beyond chronic pain.  Importantly, although the Veteran 
has reported to several doctors that he has been diagnosed 
with arthritis of the knees, a formal diagnosis of such is 
not reflected in the medical records, nor are corroborating 
x-rays shown.  Regulations require that a diagnosis of 
arthritis be established by x-ray.  38 C.F.R. § 4.71a, Code 
5003.  Resolving all doubt in favor of the Veteran, the Board 
finds that a current, bilateral knee disability, in the form 
of patellofemoral pain syndrome, is properly diagnosed.

The presence of a current disability, however, is only one 
element of service connection.  The evidence must also 
establish that it is at least as likely as not that such 
diagnosed disability is related to service, either directly 
or as secondary to the Veteran's service connected low back 
disability.  As explained below, the Board can only find that 
no such nexus is shown.  

Service treatment records show no injury to the knees in 
service and no chronic knee problems beginning in service.  
Although the Veteran contends that such injury should be 
presumed based on the traumatic nature of being struck by a 
motor vehicle in 1988, the Board finds that in light of the 
contemporaneous medical records showing no knee injury at 
that time, such speculation does not provide the required 
medical nexus.  Importantly, the Veteran's statements at that 
time he was treated following the motor vehicle accident, 
describing his pain and injuries at locations other than the 
knee, are competent evidence.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir 2007).  There is treatment for complaints 
of right knee pain after a fall while playing volleyball in 
1991, but service treatment records show that this injury 
healed without residuals, and did not in fact involve the 
knee joint.  Direct service connection for a bilateral knee 
disability must be denied in the absence of any in-service 
injury.  Further, based on this evidence, the Board does not 
find credible the Veteran's statement that he has experienced 
the same pain in this knees from the date of the accident in 
service to the present.  The pain contemporaneously reported 
by him at the time of the accident all related to his back 
and not to his knees.  Three years following the motor 
vehicle accident, the Veteran reported experiencing right 
knee pain after landing on the joint playing volleyball.  No 
knee disability was diagnosed on examination, but a finding 
was made of a possible hamstring strain.  The Veteran sought 
no additional treatment in connection with this injury, and 
in April 1992, at the time of separation examination, the 
Veteran reported no complaints related to the knees, either 
currently or by history.  Based on this in-service evidence, 
and the failure to report any pain or other complaint until 
several years following separation from the service, the 
Veteran's reports of continuing pain are found to not be 
credible.  

The Board has also considered entitlement to service 
connection for a bilateral knee disability on a secondary 
basis, as related to the service connected low back 
disability.  Simply put, the overwhelming weight of the 
medical evidence is against such a finding.  No doctor, 
either private or VA, has opined that any current knee 
disability is related to or caused by the Veteran's low back 
disability.  Initially, during the 1990s, doctors declined to 
diagnose distinct knee disabilities, instead indicating that 
the Veteran's complaints of knee pain were in fact referable 
to radiculopathy and radiation from the back.  It is 
important to note that doctors did not formally find the 
presence of radiculopathy; they instead noted the Veteran's 
subjective complaints.  Upon testing, a formal diagnosis of 
radiculopathy was in fact refuted.  On neurological 
consultation in October 1998, a VA doctor noted that 
"no...neurological problem exists that can be diagnosed," and 
electromyography showed no clinically significant findings.  
Similarly, in June 2004, a nerve conduction study revealed 
"nothing to suggest lumbosacral radiculopathy."  In light 
of these clinical findings, doctors identified patellofemoral 
pain syndrome as the source of the Veteran's discomfort, as 
is noted above.

Even upon diagnosis of an actual disability of the knees, 
doctors have continued to opine unequivocally that such 
disability is not related to the low back.  Most recently, VA 
doctors in April 2008 and February 2009 (report signed March 
2009) directly addressed the question of a nexus, and upon 
consideration of VA treatment records, the claims folder, and 
the history reported by the Veteran, both doctors concluded 
that the bilateral knee disability was not likely related to 
either the in-service accident or the service connected low 
back disability.  The Board notes that Dr. R, the VA doctor 
who reportedly told the Veteran and his wife that the current 
knee disability was related to the low back, indicated no 
such thing in his treatment notes.  He instead stated in 
April 2001, that the veteran subjectively reported complaints 
of pain in the right knee radiating down from the low back to 
the knee - not that knee pains were caused by the back.

The Veteran and his wife, who is a registered nurse, have 
stated their belief that any current bilateral knee 
disability is related to the low back, but this is 
insufficient to outweigh the multiple opinions from VA 
doctors.  The Veteran, as a layperson, is not competent to 
render an opinion regarding etiology as to a specific 
disability, as this requires specialized training and 
knowledge (his reports of symptoms, on the other hand, are 
addressed above).  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Even accepting that the Veteran's wife has such 
knowledge and training and that she is competent to offer a 
medical opinion, the preponderance of the evidence outweighs 
her statements.

No listed presumptive condition is shown to be diagnosed in 
the competent medical evidence of record, and hence 
entitlement cannot be established through application of the 
presumptions.  38 C.F.R. §§ 3.307, 3.309.

Cervical Spine

The Veteran similarly alleges that his current neck 
complaints are either related to an injury sustained when 
struck by a vehicle in service, or are secondary to his 
service-connected low back disability.  The Board must again 
find that service connection for a cervical spine disability 
is not warranted on either a direct or a secondary basis.  

As was noted above with respect to the knees, a review of 
service treatment records reveals no complaint of or 
treatment for a cervical spine or neck injury in service.  
The August 1988 enlistment examination shows that only pes 
planus was noted on entry in to service.  While the September 
1988 accident is considered verified, in light of the 
treatment records for such, there is no evidence in the 
records to support a finding that the Veteran injured his 
neck at that time.  As stated above, the Veteran was treated 
solely for low back complaints.  There are no subjective 
reports or objective findings showing a cervical spine 
disability in September 1988.  Service treatment records are 
completely silent with regard to complaints of or treatment 
for neck problems while the Veteran was on active duty.  No 
complaints or findings indicative if a neck problem are noted 
during service or at separation.  The report of the April 
1992 separation examination that was conducted four years 
after the motor vehicle accident shows that the Veteran's 
cervical spine was evaluated as normal at that time.  

Following service, as reflected in VA and private treatment 
records beginning in March 1994, the Veteran sought treatment 
for complaints of low and mid back pain.  No doctor noted 
involvement of the cervical spine; pain reached to between 
the shoulder blades in October 1994, following a work 
accident.  Complaints of neck pain were first registered 
during a July 1998 VA rheumatology consultation, when the 
Veteran reported generalized pain.  Upon questioning, he 
specified that his neck hurt with movement, though the range 
of motion was full.  July 1998 private treatment records from 
Dr. KAJ, a chiropractor, show that the Veteran complained of 
low back and neck pain.  X-rays showed cervical kyphosis and 
subluxations.  He was adjusted over several appointments.  
Private and VA treatment records establish that the Veteran 
did not seek regular treatment for or make complaints about 
neck pain until 2000, a date approximately eight years 
following separation from service.  

At a March 2000 VA spine examination, the veteran reported 
having pain, weakness, and stiffness in the cervical spine.  
He attributed this to his in-service accident.  Symptoms were 
noted to come and go, occurring three to four times a week.  
The examiner noted a loss of cervical lordosis, with minimal 
functional loss in forward flexion, lateral flexion, and 
rotation, due to pain.  There was "tightening" of the 
cervical spine, and cervical muscle spasm was diagnosed.  The 
examiner opined, "It is unlikely that the neck condition is 
related [to or] caused by the chronic low back pain."

In October 2000, Dr. RB, a private doctor at R Medical 
Center, noted that x-rays of the cervical spine were normal.  
Ongoing treatment records through April 2001 show no reports 
of neck problems.  Records of VA treatment do reflect 
periodic complaints of neck pain and stiffness, though on an 
intermittent basis, and often associated with complaints of 
headaches.

At an August 2003 VA spine examination, the Veteran did not 
report any neck pain or problems; the examiner made no 
findings related to dysfunction of the cervical spine.  The 
Board notes that this examination was provided for evaluation 
of the severity of the lumbar spine disability, and that the 
examiner was not asked to specifically address the cervical 
spine.  Similarly, the report of a January 2006 VA 
examination for evaluation of the lumbar spine makes no 
reference to, or a diagnosis of, any cervical spine problems.  

A private chiropractic evaluation was performed in April 2004 
by Dr. JGA.  He found restriction of motion of the cervical 
spine in all planes, with limitation from pain.  Compression 
testing produced radiating pain to the right arm.  The doctor 
noted that the Veteran reported a history of tension 
headaches.  Muscle spasm of the cervical spine was 
identified.  No x-ray abnormalities were reported.  Cervical 
spine pain, radiculitis/root compression, segmental 
dysfunction/subluxation, and muscle spasm were diagnosed.  
The examiner did not offer an opinion on the etiology of the 
conditions.

At an April 2008 VA examination, the Veteran reported an 
intermittent, aching pain in his neck, which radiated to the 
base of his skull.  The pain occurred once or twice a week, 
and increased with use.  The Veteran reportedly used oral and 
topical medications for relief and muscle relaxation.  On 
examination there was tenderness of the general cervical 
spine with slight evidence of spasm.  Range of motion was 
slightly limited in all planes, with no notation of pain on 
movement.  X-rays showed a slight decrease in lordosis 
consistent with muscle spasm.  Chronic pain of the cervical 
spine was diagnosed, and the examiner opined that this was 
less likely than not related to the accident in service or to 
the service-connected low back disability.  The examiner's 
opinion reads as follows:

It is my opinion that the patient is less 
likely as not to have his cervical spine 
disability related to the traumatic 
injury sustained in an automobile 
accident while on active duty.  It is 
further my opinion that the cervical 
spine disability is not secondarily 
related to the veteran service-connected 
low back disability.  (3)  It is my 
opinion that the cervical spine condition 
has not worsened beyond its natural 
progression and it was not made any worse 
as a result of his low back disability.  

Report of the Veteran's April 2008 VA examination, page 2.

As discussed earlier, the Board remanded this matter in 
December 2008, in part, to obtain medical opinions from the 
VA examiner cited by the Veteran as supporting his 
contentions - a Dr. R. at the VAMC in Tuskegee.  Dr. R is no 
longer employed by VA, and hence was unavailable for 
consultation.  In April 2009, another VA doctor reviewed VA 
medical records and opined that the current cervical spine 
disability was not likely related to the low back disability.  
This opinion was offered in place of that of Dr. R.  

The Board finds that the overwhelming weight of the evidence 
of record supports a finding that the currently diagnosed 
muscle spasm of the cervical spine is unrelated to service on 
a direct or secondary basis.  No cervical spine injury is 
shown in service; contemporaneous records of the September 
1988 motor vehicle accident, including the Veteran's own 
statements and reports, demonstrate that solely the low back 
was involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir 2007).  Further, those records indicate a far less severe 
accident than is being currently reported by the Veteran.  He 
was hospitalized for days, not weeks, for example.  No doctor 
has opined that the current neck disability is related to the 
accident.

Moreover, the vast majority of medical opinions of record 
find that the neck disability is unrelated to the service 
connected low back disability.  The April 2008 examiner 
specifically indicated that the cervical spine problems are 
not due to or aggravated by the low back disorder.  The great 
weight of the opinions of record is against the Veteran's 
contention.  The Board notes again that the Veteran is not 
competent to offer an opinion on etiology because he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His wife, a nurse, is competent to offer an opinion based on 
her medical training, however, her positive opinions are 
outweighed by the opinions of doctors discussed above.  
Finally, the Board does not find credible the Veteran's 
statement that he has experienced the same pain in this 
cervical spine from the date of the accident in service to 
the present.  The pain contemporaneously reported by him at 
the time of the accident all related to his low back and not 
to his neck.  The Veteran never reported any problem with his 
neck for the next four years of service, including the 
absence of any complaints as to the neck at the time of his 
separation examination.  Based on this in-service evidence, 
and the several year delay following service before 
complaints began to be reported, the findings of continuing 
pain are found to simply be not credible.  

In short, the weight of the evidence of record is against the 
claim and service connection for a cervical spine disability 
is denied.


Left Hip

The Veteran contends that he has a current left hip 
disability that was either due to the in-service September 
1988 accident, or was caused by his service connected low 
back disability.  

Again service medical records show no in-service injury of 
the left hip or complaints of hip dysfunction.  No disease or 
defect was noted on the August 1988 entrance examination, and 
the April 1992 separation examination is similarly silent for 
left hip problems, as was noted previously.  The September 
1988 accident was documented, but the Veteran's injury and 
complaints were limited to the low back.  The left hip was 
not noted to be involved.  In short, hip problems were not 
noted in service or at separation. 

More importantly, the Veteran has not been diagnosed with a 
current disability specific to his hip.  Private and VA 
treatment records after service, from March 1994 forward, 
document ample complaints of low back pain.  The Veteran has 
also related a history of pain and weakness of the legs and 
hips.  At times he has described these pains as radiating 
from the back, and at other times he has complained of them 
as independent entities.

All doctors of record expressing an opinion, however, are in 
agreement that the complaints of left hip pain are not a 
separate, independent disability of the hip joint.  Instead, 
they are referable to the low back disability as 
radiculopathy.  Beginning with a March 1995 VA clinical 
evaluation, and continuing through VA treatment notes in July 
1998, October 1998, and October 2008, to name a few, doctors 
have stressed that the hip complaints are referred pain from 
the back.  VA examiners in January 2006, March 2008, and 
March 2009 have confirmed this association.  Even private 
doctors, such as Dr. JGA in April 2004, indicated that all 
hip complaints and reported problems were in fact radicular 
pain from the low back.  It is worth noting that Dr. JGA 
indicated there was some limitation of movement of the left 
hip, but he then specifically declined to diagnose any actual 
hip disability during his extensive evaluation.  In short, no 
doctor has rendered a diagnosis of a disorder involving the 
left hip beyond chronic pain.  Pain, in and of itself, is not 
a disability.  There must be some modicum of functional 
impairment to permit service connection.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, doctors have repeatedly found that the left hip, as a 
joint, is normal.  X-rays show no arthritic changes, and 
range of motion has not been shown to be impaired.  The 
Veteran has reported a history of arthritis, but this is 
unsupported by the record, and refuted by current medical 
evidence.  He is, of course, not competent to render a 
diagnosis himself, as he is a layperson and a medical 
diagnosis requires specialized medical knowledge and 
training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board does not dispute that the Veteran is experiencing 
symptoms in his hip.  Unfortunately, the medical evidence of 
record establishes very clearly that these symptoms radiate 
from the back and are part of the already service connected 
low back disability.  Service connection for an independent 
disability of the left hip joint cannot therefore be granted.

The Board notes that the Veteran's claim for increased 
benefits for radicular symptoms from the back, to include the 
pain in the hips and the legs, has been referred to the RO 
for appropriate action, as a claim for increased evaluation 
of the low back disability is not currently before the Board.  
[As mentioned in the introduction, the medical evidence added 
to the record since the March 2008 Board decision may very 
well form the basis for a claim for increase, or separate 
neurological rating, for disability related to the service-
connected low back disorder. ]  



ORDER

Service connection for a chronic bilateral knee disability is 
denied.

Service connection for a chronic cervical spine disability is 
denied.

Service connection for a chronic left hip disability is 
denied.



________________________			______________________
DENNIS F. CHIAPPETTA 			RICHARD C. THRASHER  	 
Veterans Law Judge 				Veterans Law Judge 
Board of Veterans' Appeals 			Board of Veterans' 
Appeals



_________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


